As filed with the Securities and Exchange Commission on April 2, 2010 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CYIOS CORPORATION (Exact name of registrant as specified in Charter) Nevada 000-27243 03-7392107 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 1300 Pennsylvania Avenue, Suite 700 Washington, D.C. 20004 (Address of Principal Executive Offices) (202) 204-3006 (Issuer Telephone number) Copies of communications to: Peter J. Gennuso, Esq. Gersten Savage, LLP 600 Lexington Avenue, 10th Floor New York, NY 10022 Telephone No.: (212) 752-9700 Facsimile No.: (212) 980-5192 Approximate Date of Proposed Sale to the Public:As soon as practicable after the effective date of the Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated Filer o Non-accelerated filero
